Citation Nr: 1030472	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  06-08 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine with residuals of a 
laminectomy at L5-S1, prior to July 11, 2008.

2.  Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine with residuals of a 
laminectomy at L5-S1, on and after July 11, 2008.

3.  Entitlement to an evaluation in excess of 10 percent for 
demyelinating/axonal sensorimotor polyneuropathy of the right 
lower extremity.

4.  Entitlement to an evaluation in excess of 10 percent for 
demyelinating/axonal sensorimotor polyneuropathy of the left 
lower extremity.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

Benjamin M. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1956 to April 1967.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  In that decision, the RO denied a rating in excess of 10 
percent for the Veteran's service-connected lumbar spine 
disability.

In a rating decision dated February 2006, the RO increased the 
evaluation for the service-connected lumbar spine disability to 
20 percent disabling effective to the date of the claim, October 
31, 2005.

In April 2008, the Board remanded this case for additional 
development to determine the nature of the Veteran's neuropathy 
of the lower extremities, which was deemed part and parcel of the 
claim on appeal based upon the criteria for evaluating 
intervertebral disc syndrome (IVDS) under Diagnostic Code (DC) 
5243.  

In a September 2008 rating decision, the RO increased the 
evaluation for the Veteran's lumbar spine disorder to 40 percent 
disabling, effective July 11, 2008.  The RO also granted separate 
service-connected ratings of 10 percent each for neuropathy of 
the left and right lower extremities, effective from October 31, 
2005.  

In February 2009, the Board remanded the Veteran's claim for 
further development.  Unfortunately, the claims file reflects 
that further RO action on the claims on appeal is warranted, even 
though such will, regrettably, further delay an appellate 
decision on these claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In its April 2008 remand, the Board ordered a VA neurological 
examination of the Veteran which included an electromyography 
(EMG) study.  This examination was conducted on July 11, 2008.  
The Veteran was found to have normal muscle tone and strength in 
the lower extremities.  However, the examiner also described the 
Veteran as having severe weakness and unsteadiness when walking 
due to neurologic motor involvement.  

On July 24, 2008, the Veteran reported for an EMG study.  The 
Veteran completed the nerve conduction velocity portion of the 
study, but did not complete the needle EMG portion of the 
examination.  The Veteran was to return for completion of the 
study, but apparently did not return.

In its February 2009 remand, the Board determined that the July 
2008 VA examination report raised more questions than it 
answered.  For example, the overall record is unclear as to 
whether the Veteran's gait unsteadiness, otherwise referred to as 
ataxia in the previous June 2007 VA examination, is of service-
connected origin.  Furthermore, that remand determined that 
further clarification was necessary as to whether the Veteran's 
claimed bladder incontinence, bowel incontinence and erectile 
dysfunction reported at the July 2008 VA examination represented 
neurologic manifestations of IVDS.  Accordingly, the Board 
ordered that additional examination be performed.  

In a September 2008 handwritten letter, the Veteran indicated 
that he could hardly walk and had problems trying to get out of 
bed.  He also stated that he had chronic pain in his legs, knees 
and feet.  The RO/AMC sent the Veteran letters in September 2009 
and November 2009 notifying him that the VA medical center 
nearest him would notify him of the date, time and place of the 
Board-requested examination.  

A note from the Dallas VA Medical Center indicates that the 
examination request was cancelled in November 2009.  That note 
states that the scheduler spoke with the Veteran's wife, who said 
that the Veteran had already received his rating and back pay and 
did not need to be seen.  Later that month a Congressional 
Privacy Release Form was received indicating that the Veteran was 
unaware he had an appeal pending.

The AMC sent the Veteran another letter in December 2009 
requesting that the Veteran submit a VA Form 21-4138 notifying 
them that he did not want to be examined.  The Veteran returned a 
VA Form 21-4138 in January 2010, wherein he indicated that he had 
not appealed his last increased rating.  In April 2010 the AMC 
issued a Supplemental Statement of the Case (SSOC) and 
subsequently returned the claim to the Board.  

After a thorough review of the claims file, it appears that the 
Veteran does not understand that even though his increased rating 
claim was granted by the RO/AMC his appeal continues with the 
Board unless the maximum rating available for that disability has 
been assigned or he withdraws his appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993).  He should be so advised clearly and in 
writing.  In addition, it is unclear whether the Veteran wishes 
to withdraw his current claim for an increased rating.  He should 
also be informed that a Substantive Appeal may be withdrawn in 
writing at any time before the Board promulgates a decision and 
that withdrawal may be made by the appellant or by his authorized 
representative.  38 C.F.R. §§ 20.202, 20.204.

As such, in order to afford the Veteran every possible 
consideration, the Board finds that he should be provided 
additional notification as to the status of his claim, and that 
he should be given an additional opportunity to appear for the 
requested examination.  

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran that he currently has appeals 
pending before the Board on the following issues: (1) 
entitlement to an evaluation in excess of 20 percent 
for degenerative disc disease of the lumbar spine with 
residuals of a laminectomy at L5-S1, prior to July 11, 
2008; (2) entitlement to an evaluation in excess of 40 
percent for degenerative disc disease of the lumbar 
spine with residuals of a laminectomy at L5-S1, on and 
after July 11, 2008; (3) entitlement to an evaluation 
in excess of 10 percent for demyelinating/axonal 
sensorimotor polyneuropathy of the right lower 
extremity; and (4) entitlement to an evaluation in 
excess of 10 percent for demyelinating/axonal 
sensorimotor polyneuropathy of the left lower 
extremity.  

Further advise the Veteran that, if he is satisfied 
with his disability ratings and desires to withdraw 
his appeal, then he must provide VA written notice of 
his intent to withdraw the claims.  The Veteran should 
also be advised that, if he desires to proceed with 
further appellate review, than he has a duty to submit 
to VA examination as ordered by the Board.

2.  If the Veteran does not submit a written 
withdrawal of his claims on appeal, obtain his VA 
clinical records of treatment since March 2010.

3.  Thereafter, schedule the Veteran for a neurologic 
examination to determine the current nature and 
severity of the chronic neurologic manifestations of 
his thoracolumbar spine disability.  The examiner 
should be requested to perform any and all tests 
necessary and the results should be included in the 
examination report.  The partial EMG study conducted 
in July 2008 should be completed, unless medically 
contraindicated.  The neurologist should be provided 
the claims folder and is requested to provide findings 
and opinions on the following questions:

    a)  identify all chronic neurologic manifestations 
of the Veteran's service-connected thoracolumbar spine 
disability, including whether the Veteran's ataxia, 
bladder incontinence, bowel incontinence and/or 
erectile dysfunction are attributable to that 
condition;

    b) express the level of severity (i.e., slight, 
moderate, moderately severe, severe) of the Veteran's 
motor dysfunction of the right and left lower 
extremities attributable to his service-connected 
thoracolumbar spine disability and delineate, if 
possible, any motor impairment or dysfunction of the 
lower extremities attributable to a nonservice-
connected origin.  

4.  Thereafter, readjudicate the claims.  If any 
benefit sought on appeal is not granted, the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

